DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 1/19/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “mutual engagement members configured to define a reference of at least one said open ring configuration or said closed ring configuration” is not understood.  The term “reference” does not appear to have any plain meaning which can be understood in this phrase.  Applicant does not provide any specific definition for the term.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckner, U.S. Patent 6,845,644.
Insofar as the claim is understood, Buckner teaches a fist ring (110) and a second ring (120) slidably mounted on each other along a circumferential direction, wherein each of the first ring and the second ring includes a respective open sector (see below), so that the first ring and the second ring are movable on each other between an open ring configuration (fig. 2D) wherein the open sectors are aligned (an obliquely aligned orientation is still considered “aligned” because the openings are aligned) and a closed configuration wherein the open sectors are offset relative to each other (see figs. 2A – 2D).  Buckner further teaches mutual engagement members (claps 130, 140) which lock the first and second rings in a closed configuration, [Claim 1].
Regarding Claims 2-4, see figs. 2A – 2D which teach the limitations as claimed.
Regarding claim 11, see fig. 5, elements 110 which shows the first ring having a C-shaped cross section defined by an inner wall.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckner ‘644.
Claims 1 and 5 are rejected under an alternate interpretation of Buckner ‘644.  
Insofar as the claim is understood, Buckner teaches a fist ring (120) and a second ring (110) slidably mounted on each other along a circumferential direction, wherein each of the first ring and the [Claim 1].
Regarding Claim 2, see figs. 2A – 2D which teach the limitations as claimed.
Regarding Claim 5, see upper wall and lower wall in the drawing selection below and see grooved portion 610 and corresponding toothed portion 620 in fig. 7A.  

    PNG
    media_image1.png
    335
    577
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        




/M.J.S/Examiner, Art Unit 3677